DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tholen et al. (USPN 2018/0035982-Cited by the Applicant).
Regarding claims 2, 7-8, 17, Tholen et al. discloses a computer-implemented method, comprising: obtaining, using a non-invasive measurement sub-system of a monitoring device worn by a user, heart rate-derived data for the user over a period of time ([0044], [0049]-[0053]); obtaining, using the non-invasive measurement sub-system, hemoglobin data (perfusion) for the user over the period of time; analyzing the heart rate-derived data and the hemoglobin data to determine a health pattern for the user ([0044], [0066], [0073]); correlating events for a menstrual cycle of the user with features in the health pattern to generate a model for the menstrual cycle ([0054], [0072]); generating, using the model, one or more determinations for events for the menstrual cycle of the user ([0054], [0072]); receiving, from the user, a selection of one or more types of events for which to receive the information, the types of events including occurrences of menstruation or ovulation ([0079], [0085]); and providing, for display, information about the one or more determinations ([0044], [0063]).
Regarding claims 3, 9, 18, Tholen et al. discloses receiving indication of an occurrence of an event associated with the menstrual cycle of the user; and updating the model for the menstrual cycle based at least in part upon the indication ([0054]-[0062]).
Regarding claims 4, 10, Tholen et al. discloses monitoring the heart rate-derived data and the hemoglobin data over a future period of time; determining, during the future period of time, that at least one value of the heart rate-derived data or the hemoglobin data is associated with a correlated event for a menstrual cycle; and providing an updated determination for the correlated event based at least in part upon the at least one value ([0050]-[0055], [0071]).
Regarding claims 5, 11, 21, Tholen et al. discloses obtaining additional health data for the user for use in generating and updating the model, the additional health data including at least one of blood oxygen concentration level, body temperature, heart rate variability (HRV) metrics, hormones level, sleep quality, activity and exercise level, step count, weight, height, time of the year, location, body mass index, or age information ([0044], [0064], [0068]).
Regarding claims 12 and 19, Tholen et al. discloses obtaining at least one of the heart rate-derived data or the hemoglobin data using an optical sub-system including at least one optical emitter and at least one optical detector, the optical detector configured to detect light from the optical emitter that is not absorbed by the skin of the user ([0044]).
Regarding claim 13, Tholen et al. discloses obtaining historical menstrual cycle data for the user; and using the historical menstrual cycle data to generate the model ([0024]).
Regarding claim 14, Tholen et al. discloses the monitoring device includes at least one of a smart watch, a fitness band, a tracker ring, an earbud, smart clothing, a scale, a body composition analyzer, an electrodermal sensor, or smart bedding (figure 1).
Regarding claims 15, 20, Tholen et al. discloses obtaining, using at least one motion sensor of the monitoring device, motion data for the user; and excluding from consideration the hemoglobin data for a determined period of time corresponding to motion of the user ([0044], [0051]-[0055]).
Regarding claims 6, 16, Tholen et al. discloses obtaining the hemoglobin data using near-infrared (NIR) spectroscopy with light of at least one wavelength between about 900 nm and about 1500 nm ([0044]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,765,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Mallari can be reached on (571)272-4729.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Primary Examiner, Art Unit 3791